      Case 2:16-md-02724-CMR Document 1315-1 Filed 03/27/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC PHARMACEUTICALS                          MDL No. 2724
 PRICING ANTITRUST LITIGATION                            Case No. 2:16-MD-02724

                                                         Hon. Cynthia M. Rufe
 THIS DOCUMENT RELATES TO:

 ALL ACTIONS


                         [PROPOSED] PRETRIAL ORDER NO. ___

            (Allowing Written Discovery to Proceed; Limited Stay of Depositions)

       This ______ day of ______________________, 2020, it is hereby ORDERED that:

       1.      The terms outlined below shall apply until June 3, 2020.

       2.      Initial disclosures remain stayed (as per PTO No. 44).

       3.      All types of written discovery, including requests for production of documents,

interrogatories, and requests for admissions, may be served.

       4.      Depositions in all actions are stayed, except: (a) depositions as provided in

paragraph 2 of PTO 44; (b) depositions of individuals on a list that the U.S. Department of

Justice provided to the parties on August 16, 2019.

       5.      Notwithstanding the limitations in paragraph 4, the parties may notice depositions

and shall meet and confer as necessary to schedule depositions.

       6.      By April 30, 2020, the U.S. Department of Justice shall provide the Court and the

parties a list of individuals for whom the Department of Justice anticipates it will continue to

seek a stay of depositions beyond June 3, 2020.

       7.      The parties shall provide a copy of proposed written discovery requests and

notices of deposition to the U.S. Department of Justice 10 business days before serving those

                                                  1
      Case 2:16-md-02724-CMR Document 1315-1 Filed 03/27/20 Page 2 of 2




discovery requests or notices of deposition. If the United States objects to any proposed written

discovery request or notice of deposition, the United States will notify the party of the basis for

the objection, and if necessary, bring that objection to the Special Master for resolution pursuant

to PTO No. 68 (“Special Masters’ Protocol”). The proposed discovery shall be stayed pending

resolution.

       8.      The parties shall not seek and shall not respond to discovery about the criminal

investigation that the Antitrust Division of the U.S. Department of Justice is conducting into the

generic pharmaceuticals industry;

       9.      A person responding to a discovery request (e.g., subpoena, request for

production of documents, notice of deposition) (“Responding Person”) shall not disclose what

documents or other information has been provided to the Department of Justice in the course of

its criminal investigation into the generic pharmaceuticals industry, provided that nothing in this

paragraph requires any modification of any document control number or other endorsement on a

document, nor prohibits or excuses a Responding Person from providing documents or other

information that previously had been provided to the Department of Justice.

       10.     Nothing in this Order precludes a party or subpoenaed party from objecting to,

moving to quash, or seeking a protective order excusing a response to any discovery request,

provided the objection is made in good faith.

       It is so ORDERED.

                                                      BY THE COURT

                                                      _____________________________
                                                      CYNTHIA M. RUFE, J.




                                                  2
